Exhibit 10.2
DOLE FOOD COMPANY, INC.
GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK
FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the number of restricted shares of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified below
(the “Award”), upon the terms and subject to the conditions set forth in this
Grant Notice, the Dole Food Company, Inc. 2009 Stock Incentive Plan (the “Plan”)
and the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under such Plan and provided to Participant, each as amended from time
to time. This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions.

     
Name of Participant:
   
 
   
Grant Date:
  November 29, 2010
 
   
Number of shares of restricted stock:
   
 
   
Vesting Schedule:
  The Award vests with respect to 100% of the shares of restricted stock on the
third anniversary of the Grant Date.

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

                  DOLE FOOD COMPANY, INC.            
 
               
 
          Participant Signature    
 
               
By
               
 
               
Title:
          Address (please print):    
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
                DOLE FOOD COMPANY, INC.            
 
               
By
               
 
               
Title:
               
 
               





--------------------------------------------------------------------------------



 



Exhibit 10.2
DOLE FOOD COMPANY, INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK
These Standard Terms and Conditions apply to the Award of restricted stock
granted pursuant to the Dole Food Company, Inc. 2009 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Administrator
that specifically refers to these Standard Terms and Conditions. In addition to
these Terms and Conditions, the restricted stock shall be subject to the terms
of the Plan, which are incorporated into these Standard Terms and Conditions by
this reference. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

1.   TERMS OF RESTRICTED STOCK       Dole Food Company, Inc., a Delaware
corporation (the “Company”), has granted to the Participant named in the Grant
Notice provided to said Participant herewith (the “Grant Notice”) an award of a
number of restricted shares (the “Award” or the “Restricted Stock”) of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified in the
Grant Notice. The Award is subject to the conditions set forth in the Grant
Notice, these Standard Terms and Conditions, and the Plan, each as amended from
time to time. For purposes of these Standard Terms and Conditions and the Grant
Notice, any reference to the Company shall include a reference to any
Subsidiary.   2.   VESTING OF RESTRICTED STOCK       The Award shall not be
vested as of the Grant Date set forth in the Grant Notice and shall be
forfeitable unless and until otherwise vested pursuant to the terms of the Grant
Notice and these Standard Terms and Conditions. After the Grant Date, subject to
termination or acceleration as provided in these Standard Terms and Conditions
and the Plan, the Award shall become vested as described in the Grant Notice
with respect to that number of shares of Restricted Stock as set forth in the
Grant Notice. Shares of Restricted Stock that have vested and are no longer
subject to forfeiture are referred to herein as “Vested Shares.” Shares of
Restricted Stock awarded hereunder that are not vested and remain subject to
forfeiture are referred to herein as “Unvested Shares.” Notwithstanding anything
contained in these Standard Terms and Conditions to the contrary, upon the
Participant’s Termination of Employment for any reason (including by reason of
death, Retirement or Disability), any then Unvested Shares (after taking into
account any accelerated vesting under Section 12 of the Plan or any other
agreement between the Participant and the Company (including any accelerated
vesting to which the Participant is entitled in the event of a “Qualified
Termination” under a Change of Control Agreement between the Participant and the
Company), if applicable) held by the Participant shall be forfeited and canceled
as of the date of such Termination of Employment.





--------------------------------------------------------------------------------



 



3.   RIGHTS AS STOCKHOLDER       From and after the Grant Date, the Participant
shall have all of the ownership, voting rights, dividend rights and all other
rights of a stockholder of the Company with respect to the Restricted Stock,
except that (i) such rights as to Unvested Shares shall terminate upon the
forfeiture of such Unvested Shares as and to the extent specifically provided in
Section 2 above and (ii) dividends payable in cash shall, with respect to any
Unvested Shares, be automatically reinvested in additional shares of Common
Stock at a purchase price per share equal to the Fair Market Value of a share of
Common Stock on the date such dividend is paid; provided, however that any
fractional share shall be rounded up to a whole share. Any additional shares of
Common Stock accrued for the Participant through dividends on Unvested Shares,
whether through reinvestment or through a dividend paid in shares of Common
Stock, shall be subject to the same restrictions on transferability and risk of
forfeiture as the Unvested Shares with respect to which they were distributed.  
4.   RESTRICTIONS ON RESALES OF SHARES       The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Vested Shares, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.   5.   INCOME TAXES       To the extent
required by applicable federal, state, local or foreign law, the Participant
shall make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise by reason of the grant or vesting of the
Restricted Stock. The Company shall not be required to issue shares or to
recognize the disposition of such shares until such obligations are satisfied.
Unless the Participant pays the withholding tax obligations to the Company by
cash or check, withholding may be effected, at the Company’s option, by
withholding Common Stock issuable in connection with the Award (provided that
shares of Common Stock may be withheld only to the extent that such withholding
will not result in adverse accounting treatment for the Company). The
Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the Award from any
amounts payable by it to the Participant (including, without limitation, future
cash wages).   6.   NON-TRANSFERABILITY OF UNVESTED SHARES       The Participant
represents and warrants that the shares of Restricted Stock are being acquired
by the Participant solely for the Participant’s own account for investment and
not with a view to or for sale in connection with any distribution thereof. The
Participant

3



--------------------------------------------------------------------------------



 



    further understands, acknowledges and agrees that, except as otherwise
provided in the Plan or as permitted by the Administrator, the Unvested Shares
may not be sold, assigned, transferred, pledged or otherwise directly or
indirectly encumbered or disposed of.

7.   OTHER AGREEMENTS SUPERSEDED       The Grant Notice, these Standard Terms
and Conditions and the Plan constitute the entire understanding between the
Participant and the Company regarding the Restricted Stock. Any prior
agreements, commitments or negotiations concerning the Restricted Stock are
superseded.   8.   LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK
      Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the Award.
Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.   9.   GENERAL       In the event that any provision of
these Standard Terms and Conditions is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, such provision
shall be reformed, if possible, to the extent necessary to render it legal,
valid and enforceable, or otherwise deleted, and the remainder of these Standard
Terms and Conditions shall not be affected except to the extent necessary to
reform or delete such illegal, invalid or unenforceable provision.       The
headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
      These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.       These Standard Terms and Conditions
shall be construed in accordance with and governed by the laws of the State of
Delaware, without regard to principles of conflicts of law.       In the event
of any conflict between the Grant Notice, these Standard Terms and Conditions
and the Plan, the Grant Notice and these Standard Terms and Conditions shall

4



--------------------------------------------------------------------------------



 



    control. In the event of any conflict between the Grant Notice and these
Standard Terms and Conditions, the Grant Notice shall control.

    All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.   10.   ELECTRONIC DELIVERY       By executing the Grant Notice, the
Participant hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, and the Restricted Stock via Company web site or other electronic
delivery.

5